DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11, and 15-23 rejected under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on previous combination of references specifically challenged in the argument. Further, applicant’s arguments filed 11/12/2020 are drawn to amended subject matter and are addressed in the claim rejection below. 
Applicant's arguments filed 11/12/2020 with respect to claims 1, 3, 9, 15, 22, and 23 rejected under 35 U.S.C. §112(b) have been fully considered but they are not persuasive. The recitation "more perpendicular than parallel" in claims 1, 3, 9, 15, 22, and 23 is relative which renders the claim indefinite.  The term "more perpendicular than parallel " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one skilled in the art understands that two lines are either perpendicular or they are not, and that two lines are either parallel or they are not. This recitation introduces ambiguity because the terms perpendicular and parallel have distinct meanings in the art. Interpreted differently, it is unclear to what extent the seams are angled from each other, if at all. Appropriate correction is required. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: appropriate antecedent basis for “the insert in a releasably enveloping manner” must be found from the written specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 16 recite “folding the pocket square sleeve in a single dimension.” It is not clear what is meant by “a single dimension.” Applicant’s paragraph 0042 of the specification states that “... the sleeve 200 in a single dimension, rather than in multiple dimensions such as shown in figures 1a-1e...” Therefore, it appears Applicant’s is using the term “single dimension” to mean a 
Claims 5,6, and 17 are similarly rejected for depending on claims rejected under this section. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation "more perpendicular than parallel" in claims 1, 3, 9, 15, 22, and 23 is relative which renders the claim indefinite.  The term "more perpendicular than parallel " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specifically, one skilled in the art understands that two lines are either perpendicular or they are not, and that two lines are either parallel or they are not. This recitation introduces ambiguity because the terms perpendicular and parallel have distinct meanings in the art. Interpreted differently, it is unclear to what extent the seams are angled from each other, if at all. 
Claims 4-8, 11, and 16-25 are similarly rejected for depending on claims rejected under this section. 
Claim 5 is indefinite because it is unclear if the pocket is a functional or structural recitation. Claim 5 depends from claim 4, which recites the pocket functionally (“to fit into a pocket”). However, claim 5 further defines the structure of the pocket, which suggests the pocket is intended to be a part of the structural recitation. Because claim 5 depends form claim 4, which functionally recites the pocket, Examiner believes the pocket is intended to be a functional recitation and will be treated as such. 
The term "appropriate" in claim 6 is ambiguous and is a relative term, which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is ambiguous in the sense that it is unclear who determines what dimension is “appropriate?” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1, 3-9, 11, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,026,532 to Janz (hereinafter “Janz”) and in view of US Patent Application Publication 2015/0059062 A1 to McClellan (hereinafter “McClellan”). 
	For claim 1, Janz discloses a system of maintaining the form of a pocket square comprising: 
an insert comprising a semi-rigid material (insert 35 of stiff but pliable material, col. 2, lines 68-74); 
a pocket square sleeve (10) comprising fabric (col. 2, lines 19-22).
Janz does not specifically disclose the fabric is sewn along a lengthwise seam to form a sleeve.
However, Janz does teach a lengthwise seam formed by a fold (16) in the fabric of the pocket square sleeve (see annotated fig. 2 and 3 below). 

    PNG
    media_image1.png
    515
    819
    media_image1.png
    Greyscale

the fabric is sewn along a lengthwise seam to form a sleeve to provide the folded bottom edge of Janz with a seam for purposes of forming a pocket for receiving an insert (Janz, col. 2, lines 60-70) and to prevent the layers of material from shifting. 
Janz continues to teach a second seam (30), the second seam being more perpendicular than parallel to the lengthwise seam (see fig. 3 wherein the second seam is perpendicular to the lengthwise seam), wherein the lengthwise seam and the second seam partially define the boundaries of an open-ended cavity configured to receive the insert (panels 20 and 21 have been folded upwardly from the position and ends 24 and 25 are sewn together by stitching 29 and 30 to form a pocket between the stitching 29 and 30, col. 2, lines 48-67, for receiving insert 35) in a releasably enveloping manner (the pocket square insert is configured to be inserted and released from within the pocket formed by the folded pocket square, col. 3 lines 3-36). 
The modified Janz does not specifically disclose a holder comprising an elongate member and a fastening element, the elongate member configured to be folded to cause engagement of the fastening element.
However, Janz does teach a decorative lapel pocket handkerchief and more particularly to a decorative handkerchief that is especially adapted to be retained in  proper position in the lapel pocket of a suit jacket for decorative purposes (col. 1, lines 7-11). 
Further, attention is directed to McClellan teaching an analogous system, but addresses a different problem than the problem solved by Janz. Specifically, McClellan teaches a holding device that not only holds a handkerchief or pocket square in place, but also keeps its form of any fold of the handkerchief  (para 0002 any fold, whether stitched or unstitched. McClellan teaches a holder (400) comprising an elongate member (body of the holder 400) and a fastening element (magnetic device 420A and 420B) configured to be folded (see fig. 4b) to cause engagement with a pocket square (see para 0027). 

    PNG
    media_image2.png
    301
    275
    media_image2.png
    Greyscale

McClellan provides due to movement or activity of the wearer, the pocket square does not always maintain its shape and height in the pocket as position where over time, a handkerchief loses its shape and height and may no longer be visible or may have an unwanted configuration in the pocket (para [0004] of McClellan). The holder applying tension to a desired lower portion of the pocket square and insert combination would obviously allow for at least partially disposing the combination in the holder’s magnetic material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date wherein pocket square and insert combination of Janz would be further modified to include: a holder comprising an elongate member and a fastening element, the elongate member configured to be folded to cause engagement of the fastening element for purposes of providing additional support of the height and shape of the combination pocket square and insert. 

For claim 3, the modified Janz does teach the system of Claim 1 wherein the pocket square sleeve is closed with a third seam proximate to a first end of the sleeve, the third seam being more perpendicular than parallel to the lengthwise seam (see annotated fig. 3 in discussion for claim 1 above wherein the “third seam” is adjacent a first end and closes said end to forming the pocket, and wherein the third seam is perpendicular to the lengthwise “seam boundary”). 

For claim 4, the modified Janz does not specifically disclose the system of Claim 3 wherein the pocket square sleeve is dimensioned such that folding the pocket square sleeve to fit into a pocket requires folding the pocket square sleeve in a single dimension.
However, as best understood by applicant’s disclosure, the recitations “dimensioned such that” and “to fit into a pocket” are interpreted as functional limitations. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. As Janz teaches the handkerchief is formed of a piece of textile, paper or other suitable material (col. 2, lines 19-20), there would be a reasonable expectation for the handkerchief of Janz to perform the claimed functions “dimensioned such that” and “fit into a pocket.”
The law of anticipation does not require that the reference teach what the appellant is claiming but only that the claims on appeal “read on” something disclosed in the reference. See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory. See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). 
folding the pocket square sleeve in a single dimension, as best understood by Applicant’s disclosure, Janz does teach the handkerchief folded into a single dimension (see figs. 1-3, and col. 2, lines 26-60 of Janz wherein the Handkerchief 10 is folded at 16 in a single dimension). 

For claim 5, the modified Janz  does teach the system of Claim 4 wherein the pocket is a breast pocket of a suit jacket (see fig. 6 and col. 3, lines 9-44 providing the intended pocket is the lapel pocket). 
 
For claim 6, the modified Janz does teach the system of Claim 5 wherein folding the pocket square sleeve in quarters along a lateral dimension achieves an appropriate dimension of a folded pocket square sleeve to fit into the pocket (see figs. 1-3, and col. 2, lines 26-60 of Janz). 
As best understood by applicant’s disclosure, the recitations “wherein folding the pocket square sleeve in quarters along a lateral dimension achieves an appropriate dimension of a folded pocket square sleeve to fit into a the pocket” is interpreted as functional limitations. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. As Janz teaches the handkerchief is formed of a piece of textile, paper or other suitable material (col. 2, lines 19-20), and folded into quarters along a lateral dimension (col. 2, lines 26-60). 
There would be a reasonable expectation for the handkerchief of Janz to perform the claimed functions of  fitting into the pocket. 
The law of anticipation does not require that the reference teach what the appellant is claiming but only that the claims on appeal “read on” something disclosed in the reference. See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory. See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). The 

For claim 7, the modified Janz does not specifically disclose the system of Claim 1 wherein the fastening element comprises a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square sleeve causes engagement of a portion of the hook panel with a portion of the loop panel.
However, attention is again directed to McClellan. Specifically, McClellan teaches that, instead of magnets, other embodiments may use any of a wide variety of other techniques to secure the holder, for instance, hook and loop elements (para 0028 of McClellan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the fastening elements of Janz would be modified to comprise a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square sleeve causes engagement of a portion of the hook panel with a portion of the loop panel, as taught by McClellan, for purposes of providing different adhesive characteristics and providing a physical more secure fit in certain cases. 

For claim 8, the modified Janz does teach the system of Claim 1 wherein the fastening element comprises a pair of magnets, with a first magnet having a first polarity disposed opposite a second magnet having a second polarity when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square sleeve causes engagement between the pair of magnets sufficient to hold the holder about the combined insert and pocket square sleeve (see discussion for claim 1 above, and teachings of McClellan para 0027). 

For claim 9, Janz discloses a system of maintaining the form of a pocket square comprising: 
a semi-rigid insert (insert 35 of stiff by pliable material, col. 2, lines 68-74), 
Janz does not specifically disclose: the semi-rigid insert is dimensioned such that a majority of the insert fits within the breast pocket of a suit jacket. 
However, as best understood by applicant’s disclosure, the recitation “dimensioned such that” is interpreted as a functional limitation. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function.  There would be a reasonable expectation for the insert of Janz to perform the claimed functions since Janz does teach the insert 35 is to be received in the handkerchief textile material 10 and that the combination textile material 10 and insert 35 is configured to be inserted into the lapel pocket of a suit jacket (col. 2, line 61 to col. 3, line 17). 
The law of anticipation does not require that the reference teach what the appellant is claiming but only that the claims on appeal “read on” something disclosed in the reference. See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory. See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). 
Janz continues to teach the semi-rigid insert is configured to be folded within the pocket square (col. 2 lines 61 to col. 3 line 8). 
a pocket square (10) comprising a polygonal piece of fabric (col. 2, lines 19-22, also see figs. 1-3) configured to be folded to a polygonal shape (See figs. 1-3).
Janz does not specifically disclose the pocket square is dimensioned such that a majority of the pocket square fits within the breast pocket of a suit jacket. 
However, as best understood by applicant’s disclosure, the recitation “dimensioned such that” is interpreted as a functional limitation (see discussion above regarding functional recitations). There would be a reasonable expectation for the handkerchief of Janz to perform the claimed functions since Janz does teach the insert 35 is to be received in the handkerchief textile material 10 and that the combination textile material 10 and insert 35 is configured to be inserted into the lapel pocket of a suit jacket (col. 2, line 61 to col. 3, line 17). 
Janz does not specifically disclose a lengthwise seam.
However, Janz does teach a lengthwise fold (16) in the fabric of the pocket square sleeve (see annotated fig. 2 and 3 below). 

    PNG
    media_image3.png
    515
    819
    media_image3.png
    Greyscale

a lengthwise seam to provide the folded bottom edge of Janz with a seam for the predictable advantage of forming a pocket for receiving an insert (Janz, col. 2, lines 60-70) and to prevent the layers of material from shifting. 
Janz continues to teach a second seam (30), the second seam being more perpendicular than parallel to the lengthwise seam (see fig. 3 wherein the second seam is perpendicular to the lengthwise seam), wherein the lengthwise seam and the second seam partially define the boundaries of an open- ended cavity configured to receive the insert (panels 20 and 21 have been folded upwardly from the position and ends 24 and 25 are sewn together by stitching 29 and 30 to form a pocket between the stitching 29 and 30, col. 2, lines 48-67, for receiving insert 35) in a releasably enveloping manner (the pocket square insert is configured to be inserted and released from within the pocket formed by the folded pocket square, col. 3 lines3-36); and 
The modified Janz does not specifically disclose a holder, comprising an elongate member and a fastening element, the elongate member configured to be folded to cause engagement of the fastening element.
However, Janz does teach a decorative lapel pocket handkerchief and more particularly to a decorative handkerchief that is especially adapted to be retained in  proper position in the lapel pocket of a suit jacket for decorative purposes (col. 1, lines 7-11). 
Further, attention is directed to McClellan teaching an analogous system, but addresses a different problem than the problem solved by Janz. Specifically, McClellan teaches a holding device that not only holds a handkerchief or pocket square in place, but also keeps its form of any fold of the handkerchief  (para 0002 any fold, whether stitched or unstitched. McClellan teaches a holder (400) comprising an elongate member (body of the holder 400) and a fastening element (magnetic device 420A and 420B) configured to be folded (see fig. 4b) to cause engagement with a pocket square (see para 0027). 

    PNG
    media_image2.png
    301
    275
    media_image2.png
    Greyscale

McClellan provides due to movement or activity of the wearer, the pocket square does not always maintain its shape and height in the pocket as position where over time, a handkerchief loses its shape and height and may no longer be visible or may have an unwanted configuration in the pocket (para [0004] of McClellan). The holder applying tension to a desired lower portion of the pocket square and insert combination would obviously allow for at least partially disposing the combination in the holder’s magnetic material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date wherein pocket square and insert combination of Janz would be further modified to include: a holder comprising an elongate member and a fastening element, the elongate member configured to be folded to cause engagement of the fastening element for purposes of providing additional support of the height and shape of the combination pocket square and insert.
The modified Janz does not specifically disclose wherein the insert is folded within the pocket square. 

	The modified Janz continues to teach the combined insert and pocket square is partially disposed within the holder, with the fastening element of the holder at least partially engaged (see teachings of McClellan para 0027 as discussed above)
	The modified Janz does not specifically disclose wherein the fastening element comprises a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square causes engagement of a portion of the hook panel with a portion of the loop panel.  
However, attention is again directed to McClellan. Specifically, McClellan teaches that, instead of magnets, other embodiemnts may use any of a wide variety of other techniques to secure the holder, for instance, hook and loop elements (para 0028 of McClellan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the fastening elements of Janz would be modified to comprise wherein the fastening element comprises a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square causes engagement of a portion of the hook panel with a portion of the loop panel, as taught by McClellan, for purposes of providing different adhesive characteristics and providing a physical more secure fit in certain cases.

	For claim 11, the modified Janz does teach the system of Claim 9 wherein the fastening element further comprises a pair of magnets, with a first magnet having a first polarity disposed opposite a second magnet having a second polarity when the elongate member is in a folded position, wherein folding the holder about the combined insert and pocket square causes engagement between the pair of magnets sufficient to hold the holder about the combined insert and pocket square (“for instance, some embodiments may utilize one o rmore snaps, hooks and loop elements ... as well as any combination of there and/or other techniques,” para 0028)(also see para 0027). 

For claim 21, the modified Janz does teach the system of Claim 3, wherein the pocket square sleeve comprises a second end and the second seam is proximate to the second end (see annotated fig. 3 above in discussion for claim 1)(one skilled in the art would also understand all component parts are “proximate” one another to some extent).

For claim 22, the modified Janz does teach the system of Claim 9, wherein the pocket square further comprising a third seam proximate to a first end of the sleeve, the third seam being more perpendicular than parallel to the lengthwise seam, and wherein the second seam is proximate to a second end of the sleeve (see annotated fig. 3 in discussion for claim 9 above).  

For claim 24, the modified Janz the system of Claim 21, wherein the insert has a height, and the second seam is displaced from the second end by a distance approximately equal to the height of the insert (see annotated fig. 5 below wherein a portion of the second end is displaced from the second seam by a distance approximately equal to the height of the insert).

    PNG
    media_image4.png
    529
    705
    media_image4.png
    Greyscale


Claims 15-20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,060,729 A to Gilgenbach (hereinafter “Gilgenbach”) in view of US Patent Application Publication 2015/0059062 A1 to McClellan (hereinafter “McClellan”). 
	For claim 15, Gilgenbach  discloses a method of maintaining the form of a pocket square, the method comprising: 
inserting an insert into a cavity of a pocket square sleeve (the casement 12 in one side is formed with a substantially squared opening 14 of a size to permit the introduction of a stiffening piece 15, col. 2, lines 1-4), the pocket square sleeve comprising fabric sewn along a lengthwise seam to form a sleeve (there are at each end of the casement 12 a pair of tabs 13 and each pair are united by the hemstitching α or in any other suitable manner so that the piece 15 at is end will be pocketed by these tabs and such piece cannot work through those tabs pocketed thereby or such tabs will not work down-wardly and expose the piece 15 when the article is within the garment pocket, col. 2, lines 26-34) (also see annotated fig. 4 below)

    PNG
    media_image5.png
    389
    808
    media_image5.png
    Greyscale

 and a second seam being more perpendicular than parallel to the lengthwise seam (see annotated fig. 4 above), wherein the lengthwise seam and the second seam partially define the boundaries of an open-ended cavity (see annotated fig. 4 above) configured to receive the insert in a releasably enveloping manner (the piece is introduced through the opening 14 interiorly of the casement 12 with the ends 16 seated in the tabs 13 adapted to accommodate such ends, see col. 2, lines 9-15); 
folding the pocket square sleeve having the insert disposed in the cavity to form a folded pocket square sleeve insert (col. 2, lines 9-15); 
Gilgenbach does not specifically disclose placing the folded pocket square insert in a holder, the holder comprising an elongate member and a fastening element. 
However, Gilgenbach does teach “upon folding of the piece 15 on the crease line 17 the article can be slipped into the pocket provided by the envelope 10 and made secure therein by a paper clip 18” (col. 2, lines 9-15). Therefore, Gilgenbach teaches both an insert 15 for maintain the shape of a pocket square and a holding elements, including 18 in the form of a paperclip, for securing the folded pocket square and maintaining the fold. One of ordinary skill in the art would recognize a paperclip is susceptible to deformation from use, loss, and limited holding capabilities because of its size. 
McClellan teaching an analogous type of pocket square holder (abstract of McClellan). Specifically, McClellan teaches a holding device that not only holds a handkerchief or pocket square in place, but also keeps its form of any fold of the handkerchief  (para 0002 of McClellan). McClellan teaches a holder (400) comprising an elongate member (body of the holder 400) and a fastening element (magnetic device 420A and 420B and fig. 4A) configured to be folded (see fig. 4B) to cause engagement with a pocket square (see para 0027).

    PNG
    media_image2.png
    301
    275
    media_image2.png
    Greyscale

McClellan provides due to movement or activity of the wearer, the pocket square does not always maintain its shape and height in the pocket as position where over time, a handkerchief loses its shape and height and may no longer be visible or may have an unwanted configuration in the pocket (para [0004] of McClellan). The holder applying tension to a desired lower portion of the pocket square and insert combination would obviously allow for at least partially disposing the combination in the holder’s magnetic material. Therefore, one skilled in the art would look to McClellan to address the problems associated with using a paperclip as a pocket square holder. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the method of Gilgenbach would be further modified to comprise placing the folded pocket square insert in a holder, the holder comprising an elongate member and fastening element, as taught by McClellan, for purposes of providing additional support of the height and shape of 
The modified Gilgenbach continues to disclose folding the elongate member to engage the fastening element such that the folded pocket square sleeve insert is held by the holder (see para 0027 of McClellan as discussed above).

For claim 16, the modified Gilgenbach continues to teach the method of Claim 15 wherein the step of folding the pocket square sleeve comprises folding in a single dimension to achieve a folded pocket square sleeve insert (see fig. 3 of Gilgenbach wherein the folded pocket square sleeve is folded in a single dimension to achieve a folded pocket square sleeve insert).
The modified Gilgenbach does not specifically disclose the pocket square sleeve insert is dimensioned to fit in the breast pocket of a suit jacket.  
However, as best understood by applicant’s disclosure, the recitations “dimensioned to fit in the breast pocket of a suit jacket” is interpreted as functional limitations. A functional limitation does not positively recite a structural limitation, but instead, only requires an ability to perform or function. Since Gilgenbach teaches the casement 12 is adapted to accommodate the piece 15 and folded on the crease line and passed into the pocket 19 of an outer garment 20 (col. 2, lines 9-34 of Gilgenbach), there would be a reasonable expectation for the pocket square of Gilgenbach to perform the claimed functions “dimensioned to fit in the breast pocket of a suit jacket.”
The law of anticipation does not require that the reference teach what the appellant is claiming but only that the claims on appeal “read on” something disclosed in the reference. See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory. See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). The absence of a disclosure relating to the function does not defeat the finding of 

For claim 17, the modified Gilgenbach does not specifically disclose the method of Claim 16 wherein the pocket square sleeve is folded in quarters.  
However, Gilgenbach does teach the casement 12 is folded having outwardly tapered tab ends 13 disposed overlapping to each other (see annotated fig. 4 below).

    PNG
    media_image6.png
    638
    1274
    media_image6.png
    Greyscale

	One skilled in the art would understand the overlapping “front” and “back” pieces of tabs 13 of casement 12, and the “lack of stitching” suggests the casement 12 is formed from the same pieces of material (see annotated fig. 4 above). The “edge” would suggest a “fold location” wherein the casement is folded at least in halves (see annotated fig. 4 above). Gilgenbach further teaches the casement is folded again at fold line 17 (col. 2, lines 9-15, see figs. 3 and 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pocket square sleeve is folded in quarters, as taught by Gilgenbach, for purposes of slipping the pocket square into the envelope and into the pocket of an outer garment. 

For claim 18, the modified Gilgenbach does teach the method of Claim 15 wherein the step of folding the elongate member comprises folding the elongate member in a bi-fold manner such that a first portion of an interior surface of the elongate member faces a second portion of the interior surface (see fig. 4A of McClellan and discussion of claim 15 above). 


For claim 19, the modified Gilgenbach does not specifically disclose the method of Claim 18 wherein the fastening element comprises a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the folded pocket square sleeve insert causes engagement of a portion of the hook panel with a portion of the loop panel.  
However, attention is again directed to McClellan. Specifically, McClellan teaches that, instead of magnets, other embodiments may use any of a wide variety of other techniques to secure the holder, for instance, hook and loop elements (para 0028 of McClellan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the fastening elements of Gilgenbach would be modified to wherein the fastening element comprises a hook and loop fastener, with a hook panel disposed opposite a loop panel when the elongate member is in a folded position, wherein folding the holder about the folded pocket square sleeve insert causes engagement of a portion of the hook panel with a portion of the loop panel, as taught by McClellan, for purposes of providing different adhesive characteristics and providing a physical and more secure fit in certain cases. 

For claim 20, the modified Gilgenbach does teach the method of Claim 15 wherein the fastening element comprises a pair of magnets, with a first magnet having a first polarity disposed opposite a second magnet having a second polarity when the elongate member is in a folded position, wherein folding the holder about the folded pocket square sleeve insert causes engagement between the pair of magnets sufficient to hold the holder about the folded pocket square sleeve insert (see discussion for claim 15 above and the teaching of McClellan, para 0027). 

For claim 23, the modified Gilgenbach does teach the method of Claim 15, wherein the pocket square sleeve further comprising a third seam proximate to a first end of the sleeve (see annotated fig. 4 below) (It is also noted that one skilled in the art would understand all parts are proximate to each other to some extent)

    PNG
    media_image7.png
    455
    845
    media_image7.png
    Greyscale

the third seam being more perpendicular than parallel to the lengthwise seam (see “perpendicular seam direction” in annotated fig. 4), and wherein the second seam is proximate to a second end of the sleeve (see annotated fig. 4 wherein the “second seam” is proximate to “a second end of the sleeve”) (It is also noted that one skilled in the art would understand all parts are proximate to each other to some extent). 

For claim 25, the modified Gilgenbach does teach the method of Claim 23, wherein the insert has a height (see annotated fig. 4 of Gilgenbach in discussion for claim 23 above wherein the height is measured at the opening), and wherein inserting the inserted into the cavity of the pocket square includes moving     the insert past the second end by a distance approximately equal to the height of the insert (further see col. 2, lines 9-15 wherein the insert piece is introduced through the opening 14 of the casement 12, wherein the edge of the opening 14 forms the second end) (see annotated fig. 4 of Gilgenbach in discussion for claim 23 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ERICK I LOPEZ/Examiner, Art Unit 3732           

/SALLY HADEN/Primary Examiner, Art Unit 3732